DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s response filed 01/14/2022.
Application filed 06/17/2020.
Claims:
Claims 1-3, 5-7, 9, 10, 12-15 and 17-19.
Claims 1, 10 and 18 are independent.
Claims 4, 8, 11, 16 and 20 are canceled.
Claims 1, 9, 10 and 18 are amended.
New Examiner:
This application is being reviewed by a new examiner.


Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 08/26/2021, with respect to the rejection(s) of Claims 1-3, 5-7, 9, 10, 12-15 and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Boling et al. (“Boling”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Viox et al. (US 2019/0260662) in view of Danda et al. (US 2013/0159494) in further view of U.S. Patent Application Publication No. 2014/0280847 A1 to Corson (“Corson”) in further view of U.S. Patent Application Publication No. 2013/0147617 A1 to Boling et al. (“Boling”).
In regard to claim 1, Viox disclosed a network-access device, comprising: 
a first modem for connecting a client device to a first network; Viox [0022], DSLAM 108 connects to a DSL service
a second modem for connecting the client device to a second network, wherein the second network is of a different type than the first network; Viox [0023], air interface 106 connects to LTE network
a processor; and Viox [0028], processor 202
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the network-access device to: Viox [0028], memory 204
monitor performance characteristics of the first network and the second network; Viox [0036], evaluate the first network bandwidth of the DSL service; Viox [0037]-[0038], evaluate bandwidth of second network
determine, using a network bandwidth usage model, an anticipated network bandwidth requirement of the client device for a period of time…; Viox [0035], 
automatically selecting, based on the performance characteristics and the anticipated network bandwidth requirement, the first network; and Viox [0036]
causing the client device to connect to the selected first network through the first modem during the period of time.  Viox [0036]
Viox failed to disclose wherein the anticipated network bandwidth requirement is based, at least in part, on an application that accesses the selected first network for the period of time.  However, Danda disclosed wherein the anticipated network bandwidth requirement is based, at least in part, on an application that accesses the selected first network for the period of time.  Danda [0025], where bandwidth is predicted based on analytics of applications used by a user previously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to predict network bandwidth requirements based on past bandwidth usage of an application as in Danda.
Corson teaches what Viox and Danda do not expressly disclose.  However, Danda teaches bandwidth usage by a device and while argued by Applicant that bandwidth usage and bandwidth requirements are not the same, the claim limitation provided below is broader in scope
a required data transmission rate for the application (¶0011-¶0013 – Corson teaches that bandwidth requirements are associated with requests may be determined based on profile information and/or the requested application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine application bandwidth requirements based on application requests as in Corson.
Boling discloses what Viox, Danda and Corson do not expressly disclose.
Boling discloses:
receive input that arranges the first network and a second network in a network preference hierarchy based on at least a cost associated with network connection (¶0015, 0020 – Boling teaches a order of preference for currently available networks based on air-time cost of the available wireless networks.);
network preference hierarchy (¶0015, 0020 – Boling teaches a order of preference for currently available networks based on air-time cost of the available wireless networks.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the network preference order as in Boling.

In regard to claim 6, Viox disclosed instructions for determining one or more access points associated with the first network and the second network.  Viox [0043], access point is WAP 104

In regard to claim 7, Viox disclosed instructions for routing a first portion of data through the first network and routing a second portion of data through the second network.  Viox [0040], using the first network bandwidth in the DSL network and the second network available bandwidth in the LTE network concurrently to provide the user with the desired bandwidth

In regard to claim 9, Viox disclosed: 
detecting that the selected first network is unavailable; and Viox [0038]-[0039]
automatically selecting the second network in the network preference hierarchy.  Viox [0038]-[0039]  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Viox in further view of U.S. Patent Application Publication No. 2014/0280847 A1 to Corson (“Corson”) in view of Danda in view of Kim et al. (US 2017/0272995 A1).
In regard to claim 2, Viox and Corson failed to disclose instructions for causing the client device to connect to the second network through the second modem when the monitored performance characteristics of the first network fall below a network performance threshold.  
However, Kim disclosed instructions for causing the client device to connect to the second network through the second modem when the monitored performance characteristics of the first network fall below a network performance threshold.  Kim Figure 4, [0073]-[0078]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to switch networks as in Kim with the Viox/Danda system that just enhanced network usage in order to save bandwidth in the first DSL network of Viox when not needed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Viox et al. (US 2019/0260662) in view of Danda et al. (US 2013/0159494) in further view of U.S. Patent Application Publication No. 2014/0280847 A1 to Corson (“Corson”) in further view of U.S. Patent Application Publication No. 2013/0147617 A1 to Boling et al. (“Boling”) in further view of Mirza (US 7,688,733).
In regard to claim 3, Viox, Danda, Corson and Boling failed to disclose the network usage model is based, at least in part, on a network bandwidth usage history associated with the client device.  However, Mirza disclosed a use bandwidth history in col. 4 lines 10-16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use bandwidth history as taught in Mirza in conjunction with Viox and Corson in order to predict when a user’s desired bandwidth in Viox and Corson would exceed the first network (DSL) bandwidth in Viox and Corson based on application usage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Viox et al. (US 2019/0260662) in view of Danda et al. (US 2013/0159494) in further view of U.S. Patent Application Publication No. 2014/0280847 A1 to Corson (“Corson”) in further view of U.S. Patent Application Publication No. 2013/0147617 A1 to Boling et al. (“Boling”) in further view of Chheda et al. (US 8,832,268).
In regard to claim 5, Viox, Danda, Corson and Boling failed to disclose storing access credentials for the first network and the second network.  However, Chheda disclosed storing access credentials in col. 13 lines 2-10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the access credentials for the DSL and LTE networks in Viox/Corson/Danda to allow for faster authentication and access to the networks.

Claims 10, 14, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Viox in further view of U.S. Patent Application Publication No. 2014/0280847 A1 to Corson (“Corson”) in view of Danda in view of Kim in view of Chheda in further view of U.S. Patent Application Publication No. 2014/0280847 A1 to Corson (“Corson”) in further view of U.S. Patent Application Publication No. 2013/0147617 A1 to Boling et al. (“Boling”).
In regard to claim 10, Viox and Corson disclosed a network-access device, comprising: 
a processor operable to select a network connection from a plurality of available network connections, at least two of the network connections being of different network types; Viox [0036]
…
a network performance monitor system that monitors performance characteristics of each network connection of the plurality of network connections; Viox [0036], evaluate the first network bandwidth of the DSL service; Viox [0037]-[0038], evaluate bandwidth of second network
a first modem that enables a client device to connect to a first network connection of the plurality of available network connections; and Viox [0022], DSLAM 108 connects to a DSL service
Viox failed to disclose wherein the anticipated network bandwidth requirement is based, at least in part, on an application that accesses the selected first network for the period of time.  However, Danda disclosed wherein the anticipated network bandwidth requirement is based, at least in part, on an application that accesses the selected first network for the period of time.  Danda [0025], where bandwidth is predicted based on analytics of applications used by a user previously.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to predict network bandwidth requirements based on past bandwidth usage of an application as in Danda.
Viox/Danda failed to disclose a second modem that enables the client device to connect to a second network connection when monitored performance characteristics of the first network connection fall below a network performance threshold.  However, Kim disclosed a second modem that enables the client device to connect to a second network connection when monitored performance characteristics of the first network connection fall below a network performance threshold.  Kim Figure 4, [0073]-[0078]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to switch networks as in Kim with the Viox system that just enhanced network usage in order to save bandwidth in the first DSL network of Viox when not needed.
Viox and Danda and Kim failed to disclose a memory storing access credentials for each network connection of the plurality of network connections.  However, Chheda disclosed a memory storing access credentials for each network connection of the plurality of network connections.  Chheda col. 13 lines 2-10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the access credentials for the DSL and LTE networks in Viox to allow for faster authentication and access to the networks.
Corson teaches what Viox and Danda do not expressly disclose.  However, Danda teaches bandwidth usage by a device and while argued by Applicant that bandwidth usage and bandwidth requirements are not the same, the claim limitation provided below is broader in scope
a required data transmission rate for the application (¶0011-¶0013 – Corson teaches that bandwidth requirements are associated with requests may be determined based on profile information and/or the requested application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine application bandwidth requirements based on application requests as in Corson.
Boling discloses what Viox, Danda and Corson do not expressly disclose.
Boling discloses:
Wherein the memory stores a hierarchical  arrangement of the plurality of available network connections, the hierarchical arrangement specifying a network connection failover preference based on at least a cost associated with network connection (¶0015, 0020 – Boling teaches a order of preference for currently available networks based on air-time cost of the available wireless networks.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the network preference order as in Boling.

In regard to claim 14, Viox disclosed the memory stores instructions that, when executed by the processor, provides a user interface on the client device that enables a selection of a third network connection of the plurality of available network connections for temporary use.  Viox [0039], third network connection is third network

In regard to claim 15, Viox disclosed use of the third network connection for the temporary use is associated with a cost.  Viox [0039], cost is bandwidth used in third network.  Broadest reasonable interpretation requires the interpretation of cost to encompass network resource costs in addition to monetary costs.

In regard to claim 17, Viox disclosed the first network connection provides a first amount of bandwidth to the client device and the second network connection provides a second amount of bandwidth to the client device substantially simultaneously.  Viox [0040], using the first network bandwidth in the DSL network and the second network available bandwidth in the LTE network concurrently to provide the user with the desired bandwidth

In regard to claim 18, it is rejected for substantially the same reasons as claim 10.

In regard to claim 19, Viox disclosed the client device is connected to the first modem and the second modem simultaneously.  Viox [0040], using the first network bandwidth in the DSL network and the second network available bandwidth in the LTE network concurrently to provide the user with the desired bandwidth

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viox / Danda / Kim / Boling / Chheda as applied to claim 10 above, and further in view of Mirza.
In regard to claim 12, Mirza further disclosed the artificial intelligence system determines the anticipated network bandwidth based, at least in part, on a determined network usage history.  Mirza col. 4 lines 10-16.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use bandwidth history as taught in Mirza in conjunction with Viox in order to predict when a user’s desired bandwidth in Viox would exceed the first network (DSL) bandwidth in Viox based on application usage.

In regard to claim 13, Viox disclosed the artificial intelligence system determines the anticipated network bandwidth based, at least in part, on a particular application being executed by the client device.  Viox [0037], particular application is using online gaming, video chat, streaming video, or the like


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445